Appeal from a *1289judgment of the Monroe County Court (John J. Connell, J.), rendered February 18, 2005. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree (four counts), criminal possession of a weapon in the third degree (10 counts) and reckless endangerment in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, four counts of criminal possession of a weapon in the second degree (Penal Law § 265.03 [former (2)]). We previously affirmed the judgments of conviction of two of the codefendants, rejecting the contention of those codefendants, also raised by defendant herein, that County Court erred in determining that the police had probable cause to search the van in which the codefendants, along with defendant, were passengers (People v Jackson, 52 AD3d 1318 [2008]; People v Hunt, 52 AD3d 1312 [2008]). Defendant further contends that the police did not have probable cause to stop the van. We rejected that contention in Hunt based on the commission of a traffic infraction (id. at 1313), although we note that the codefendant in Jackson did not challenge the validity of the stop on his appeal (52 AD3d at 1319). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.E, Smith, Centra, Fahey and Gorski, JJ.